Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 02, 2016

The Court of Appeals hereby passes the following order:

A17E0021. TRINTEC PORTFOLIO SERVICES, LLC v. 106 OLDE
    HICKORY CIRCLE et al.

      Upon consideration of an “Amended Emergency Motion to Cancel Foreclosure
Sale,” filed by Crandall O. Postell, it is ordered that the motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/02/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.